DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2020/101446, filed on 7/10/20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/5/2020.  These drawings are acceptable.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 20190237729.
As to Claim 1:
	Lee discloses a battery box (see “… secondary battery 100…”, [0035], Fig. 1), comprising:
a pressure relief region (see “… safety vent…”, [0058], Fig. 4A), the pressure relief region comprising a first recess (space/gap) (154d, [0062], Figs. 3A, 3B) arranged at an inner surface of the battery box and a second recess (154b, Fig. 4A) arranged at an outer surface of the battery box (Fig. 4A), 
the first recess (154d, [0062], Figs. 3A, 3B) being arranged opposite to the second recess (154b, Fig. 4A), wherein a third recess (notch portion 154f, [0064]) is provided at a bottom wall of the first recess and/or a bottom wall of the second recess (154b, Fig. 4A), and 
the pressure relief region is configured to fracture at the third recess (notch portion 154f, [0064, 0073, 0074]),
when an internal pressure of the battery box reaches a threshold, to relieve the internal pressure (see “… notch portion 154f… rupture in a substantially… internal pressure of the case 140 is greater than the reference pressure…” [0064, 0073, 0074]).  

    PNG
    media_image1.png
    624
    1070
    media_image1.png
    Greyscale

As to Claim 3:	Lee discloses an axis perpendicular to the bottom wall of the first recess is the same as an axis perpendicular to the bottom wall of the second recess (154b, 154d, Fig. 4A).
As to Claim 4:
	Lee discloses a protrusion is provided on the outer surface of the battery box and surrounds the second recess (see Fig. 4A above).  

    PNG
    media_image2.png
    509
    642
    media_image2.png
    Greyscale
  
As to Claim 9:
	Lee discloses the first recess and/or the second recess are/is a ring recess (Fig. 4C-6B – the recess as shown in Figure 4C appears as a ring on Figure 5C).
As to Claim 11:
	Lee discloses the bottom wall of the second recess is provided with a ring-shaped fourth recess, and the third recess is arranged at a bottom wall of the fourth recess (see smaller ring shape) (as shown in Figure 5C, there are four smaller ring shape in the big ring shape).  
As to Claim 15:
	Lee discloses a housing being a hollow cuboid and having an opening at one end, and a cover plate covering the opening of the housing (see “… cap plate 151…”, [0044], Figs. 1-2).  
As to Claim 17:
	Lee discloses a battery cell comprising: the battery box according to claim 1 (see Claim 1 above); and an electrode assembly being arranged in the battery box (see “electrode assembly 110…”, [0035-0036]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	Lee discloses that the thickness of the notch portion can be 0.01 mm to 1 mm while the thickness of the 154C, D, E, and G portions is approximately 0.2 mm to 2 mm.
	With respect to Claim 2, Lee discloses a thickness range overlapping the claimed range.
	With respect to Claim 5, the height of the protrusion is relatively the same as the thickness of 154C-E portions (see Fig. 4A-5C); thus, Lee discloses a height range overlapping the claimed range. 

    PNG
    media_image3.png
    293
    552
    media_image3.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the dimension/size of the safety vent of Lee as to adjust the blowout threshold.
	Furthermore, it would have been obvious to a skilled artisan to adjust the ranges of Lee to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to Claim 1 above, and further in view of Kusama et al., US 20140322565 (hereinafter, Kusama).
As to Claim 13: 
	Lee discloses the second recess on the outer surface of the box (see Fig. 4A), but does not disclose a protective sheet on the outer surface covering the second recess.
	In the same field of endeavor, Kusama also discloses rectangular battery having an electrode assembly within the casing 111 and further having the pressure relief 113j ([0075], Abstract, Fig. 1, 4) similar to that of Lee.  Kusama further discloses a protective sheet/plate (171) as to cover the pressure relief 113j section [0060, 0074, 0075], which can increase the safety of the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a protective sheet/plate as to cover the pressure relief section of Lee as taught by Kusama, because it would increase the safety of the battery.
As to Claim 14:
	With respect to Claim 14, the thickness of the protective layer of Kusama is relatively the same as the thickness of 154C-E portions of Lee (see Fig. 4A-5C); thus, Lee discloses a thickness range overlapping the claimed range.

    PNG
    media_image3.png
    293
    552
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    480
    610
    media_image4.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the dimension/size of the safety vent of Lee as to adjust the blowout threshold.
	Furthermore, it would have been obvious to a skilled artisan to adjust the ranges of Lee to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to Claim 15 above, and further in view of CN 205846021 (hereinafter, CN’021).
	Lee discloses a housing being a hollow cuboid and having an opening at one end, and a cover plate covering the opening of the housing (see “… cap plate 151…”, [0044], Figs. 1-2), but does not disclose that the pressure relief region is located on the bottom wall of the housing.
	In the same field of endeavor, CN’021 also discloses the battery shell/container having a pressure relief and a lid covering the top of the battery (Abstract, Fig. 1, Page 1-3) similar to that of Lee.  CN’021 also discloses that the pressure relief is situated at the bottom of the shell (Abstract), which is opposite of the top cover, which can relief the gas in a different route and increase the safety of the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the position of the pressure relief of Lee and move it to the bottom as taught by CN’021 as to relief the gas in a different route and increase the safety of the battery.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to Claim 17 above, and further in view of Fujikawa et al., US 20120282503 (hereinafter, Fujikawa).
As to Claim 18:
	Lee discloses the battery box comprises: a housing being a hollow cuboid and having an opening at one end; and a cover plate covering the opening of the housing (see Claim 15 above), but does not disclose a backing plate at the bottom of the housing.
	In the same field of endeavor, Fujikawa also discloses a battery having an electrode assembly 4 contained within a housing 7 with a pressure relief mechanism at the top side (Fig. 3, [0026]) similar to that of Lee.  Fujikawa further discloses insulation plate can be put between the electrode assembly and the container as a way of preventing short circuit in the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an insulation plate into the battery of Lee at the bottom of the container between the electrode assembly and the container as taught by Fujikawa as to prevent short circuit in the battery.
As to Claim 19:
	Lee discloses the battery box comprises: a housing being a hollow cuboid and having an opening at one end; and a cover plate covering the opening of the housing (see Claim 15 above), but does not disclose a backing plate at the bottom of the housing with a through-hole in the center.
	In the same field of endeavor, Fujikawa also discloses a battery having an electrode assembly 4 contained within a housing 7 with a pressure relief mechanism at the top side (Fig. 3, [0026]) similar to that of Lee.  Fujikawa further discloses insulation plate with a through-hole in the center can be put between the electrode assembly and the container as a way of preventing short circuit in the battery (Fig. 3).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an insulation plate into the battery of Lee at the bottom of the container between the electrode assembly and the container as taught by Fujikawa as to prevent short circuit in the battery.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to Claim 17 above, and further in view of WO 2014203344 (hereinafter, WO’344).
	Lee discloses a battery, comprising: a plurality of battery cells including at least one battery cell according of claim 17 (see Claim 17 above); a bus component configured to achieve electrical connection of the plurality of battery cells (see “… plurality of busbars 220…” [0107], Fig. 10), but does not disclose a case configured to accommodate the plurality of battery cells and the bus component. 
	In the same field of endeavor, WO’344 discloses a rectangular battery a pressure relief mechanism 10 similar to that of Lee (Fig. 10A, B, Fig. 4, third embodiment).  WO’344 discloses a case where the batteries including the bus bar can be stored and to be electrically connected with each other (Pg. 3-4, 6, Fig. 4).

    PNG
    media_image5.png
    1432
    935
    media_image5.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a case to store and electrically connect the batteries and bus bar of Lee as taught by WO’344.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723